            Case 6:20-cv-00353-ADA Document 1 Filed 04/30/20 Page 1 of 6




                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE WESTERN DISTRICT OF TEXAS
                                     WACO DIVISION

 Q2 Software, Inc.,

                   Plaintiff,
                                                      Civil Action No. 6:20-00353
 v.

 LIGHTHOUSE CONSULTING GROUP, LLC,

                   Defendant.

                     COMPLAINT FOR DECLARATORY JUDGMENT OF
                      PATENT NONINFRINGEMENT AND INVALIDITY

       Plaintiff Q2 Software, Inc. (“Q2”) files this complaint for declaratory judgment against

Defendant Lighthouse Consulting Group, LLC (“Lighthouse”) as follows:

                                  NATURE OF THE ACTION

       1.      This is an action for declaratory judgment that United States Patent Nos. 8,590,940

(the ’940 Patent) and 7,950,698 (the ’698 patent) (reissued as RE 44,274) (collectively, the

patents-in-suit) are not infringed by Q2 and are invalid.

       2.      Lighthouse is the assignee of the patents-in-suit. A copy of the ’940 patent is

submitted herewith as Exhibit A. A copy of the ’698 patent is submitted herewith as Exhibit B.

                                          THE PARTIES

       3.      Q2 Software, Inc. is a Delaware Corporation having a principal place of business

in Austin, Texas.

       4.      Lighthouse is a limited liability company having a principal place of business in

Wenham, Massachusetts.

                                JURISDICATION AND VENUE

       5.      This action is brought pursuant to the Declaratory Judgment Act, 28 U.S.C. §§

2201 and 2202 and the Patent Laws of the United States, 35 U.S.C. §§ 1-390.

                                                  1
WEST\290315612.2
             Case 6:20-cv-00353-ADA Document 1 Filed 04/30/20 Page 2 of 6




        6.      This Court has subject matter jurisdiction pursuant to 28 U.S.C. §§ 1331 and

1338(a), as Lighthouse has accused Q2 products (“Accused Q2 Products”) of infringing the

patents-in-suit in this District, including the use of Accused Q2 Products by Q2’s customers.

        7.      The Accused Q2 Products are sold or licensed to Q2’s customers in this District.

Q2 has contractual agreements to defend its customers against claims that their use of the

Accused Q2 Products infringe third party patents.

        8.      Lighthouse has submitted to personal jurisdiction in this District by bringing

lawsuits alleging infringement of the patents-in-suit in this District. Further, upon information

and belief, Lighthouse has solicited and/or received licenses to the patents-in-suit and other

Lighthouse patents from companies located within this District.

        9.      Venue is proper in this District pursuant to 28 U.S.C. §§ 1391(b)-(d) and 1400(b).

                                   STATEMENT OF FACTS

        10.     A real and immediate controversy exists between Q2 and Lighthouse concerning

Lighthouse’s allegations that the Accused Q2 Products infringe the patents-in-suit.

        11.     On information and belief, Lighthouse alleges that the Accused Q2 Products

infringe at least one claim of the patents-in-suit. Specifically, on November 15, 2019, Lighthouse

filed the patent infringement action styled Lighthouse Consulting Group, LLC v. Independent

Financial, Inc., No. 2:19-cv-00373 in the Eastern District of Texas. In this suit, Lighthouse

accuses Independent Financial, also known as Independent Bank, (hereinafter “Independent”) of

infringing the patents-in-suit. On information and belief, the products Lighthouse accuses of

infringement with respect to Independent include Accused Q2 Products. On information and

belief, Independent offers the Accused Q2 Products to Independent’s customers in this District.

On information and belief, Independent’s customers use the Accused Q2 Products in this

District.

                                                 2
WEST\290315612.2
           Case 6:20-cv-00353-ADA Document 1 Filed 04/30/20 Page 3 of 6




                                   COUNT I.
                   DECLARATORY JUDGEMENT OF NONINFRINGEMENT

        12.        Q2 incorporates the previous allegations by reference as if fully set forth.

        13.        Lighthouse has alleged and contends that the Accused Q2 Products infringe one

or more claims of the patents-in-suit.

        14.        Q2 has not and does not make, use, offer to sell, sell, or import any product which

infringes any valid claim of the patents-in-suit either directly or through the doctrine of

equivalents.

        15.        Q2 has not and does not induce or contribute to the alleged infringement of the

patents-in-suit.

        16.        As a result of Lighthouse’s allegations that Accused Q2 Products infringe the

patents-in-suit, an actual and justiciable controversy exists between Lighthouse and Q2 regarding

Q2’s noninfringement of the patents-in-suit. Absent a declaration of noninfringement,

Lighthouse will continue to wrongfully assert the patents-in-suit against Q2 and/or Q2’s

customers and licensees, and thereby cause Q2 irreparable injury and damages.

        17.        Therefore, Q2 is entitled to a judgment from this Court declaring that the Accused

Q2 Products do not infringe any valid claim of the patents-in-suit.

                                      COUNT II.
                         DECLARATORY JUDGMENT OF INVALIDITY

        18.        Q2 incorporates the previous allegations by reference as if fully set forth.

        19.        The claims of the patents-in-suit are invalid because they fail to satisfy the

requirements of Title 35 of the United States Code, including but not limited to 35 U.S.C. §§

101, 102, 103, 112, and/or 120, and/or based on other judicially-created bases for invalidation.




                                                     3
WEST\290315612.2
          Case 6:20-cv-00353-ADA Document 1 Filed 04/30/20 Page 4 of 6




       20.     The claims of the patents-in-suit are invalid under 35 U.S.C. § 101 because the

claimed inventions utilize conventional components in their normal and expected manner to

perform the abstract idea of capturing and transmitting data for deposit processing.

       21.     The claims of the patents-in-suit are invalid as anticipated by the prior art because

the elements of the claimed inventions was known or used by others in this country, or patented

or described in a printed publication in this or a foreign country, before the invention thereof by

the applicants, or patented or described in a printed publication in this or a foreign country or in

public use or on sale in this country, more than one year prior to the date of application.

       22.     The claims of the patents-in-suit are invalid as obvious in view of the prior art

because any differences between the claims and the prior art are such that the claimed subject

matter as a whole would have been obvious at the time the invention was made to a person

having ordinary skill in the relevant art. A person having ordinary skill in the relevant art would

have had reason to combine the teachings of the prior art to achieve the claimed inventions and

would have had a reasonable expectation of success in doing so.

       23.     The patents-in-suit do not contain a written description of the claimed inventions,

and of the manner and process of making and using them, in such full, clear, concise, and exact

terms as to enable a person of ordinary skill in the art to which they pertain, or with which they

are most nearly connected, to make and use them.

       24.     One or more claims of the patents-in-suit do not particularly point out and

distinctly claim the subject matter which the inventors regard as the invention.

       25.     As a result of Lighthouse’s allegations that Accused Q2 Products infringe the

patents-in-suit, an actual and justiciable controversy exists between Lighthouse and Q2 regarding

the validity of the patents-in-suit. Absent a declaration of invalidity, Lighthouse will continue to



                                                  4
WEST\290315612.2
              Case 6:20-cv-00353-ADA Document 1 Filed 04/30/20 Page 5 of 6




wrongfully assert the patents-in-suit against Q2 and/or Q2’s customers and licensees, and

thereby cause Q2 irreparable injury and damages.

        26.      Therefore, Q2 is entitled to a judgment from this Court declaring that the patents-

in-suit are invalid.

                                           JURY DEMAND

        Pursuant to Federal Rule of Civil Procedure 38, Q2 demands a trial by jury on all issues

so triable.

                                       PRAYER FOR RELIEF

        Wherefore, Q2 prays as follows:

        a.       for a declaratory judgment that the Accused Q2 Products have not and do not

infringe any valid claim of the patents-in-suit;

        b.       for a declaratory judgment that the patents-in-suit are invalid and/or

unenforceable;

        c.       for a determination that this is an exceptional case pursuant to 35 U.S.C. § 285;

        d.       for an order and judgment awarding costs and attorneys’ fees to Q2; and

        e.       for all other relief to which it may be entitled.



 Dated: April 30, 2020                                  Respectfully submitted,

                                                        /s/ John M. Guaragna
                                                        John M. Guaragna
                                                        John.guaragna@dlapier.com
                                                        Texas Bar No. 24043308
                                                        Aaron G. Fountain
                                                        aaron.fountain@dlapiper.com
                                                        Texas Bar No. 24050619
                                                        DLA PIPER LLP (US)
                                                        401 Congress Avenue, Suite 2500
                                                        Austin, TX 78701-3799
                                                        Tel: 512.457.7000

                                                    5
WEST\290315612.2
          Case 6:20-cv-00353-ADA Document 1 Filed 04/30/20 Page 6 of 6




                                           Fax: 512.457.7001

                                           ATTORNEYS FOR Q2 SOFTWARE, INC.




                                       6
WEST\290315612.2
